Mikell, Judge.
In Paul v. State, 240 Ga. App. 699 (524 SE2d 549) (1999), we affirmed Larry Marion Paul’s conviction of aggravated assault with a deadly weapon and possession of a knife during the commission of certain crimes. On certiorari, the Supreme Court reversed Paul’s conviction and granted him a new trial, holding that the trial judge expressed an opinion of Paul’s guilt in violation of OCGA § 17-8-57. Paul v. State, 272 Ga. 845 (537 SE2d 58) (2000). The Supreme Court held that even though Paul waived the error because he failed to object or move for a mistrial, the plain error rule applied, and the trial judge’s OCGA § 17-8-57 violation seriously affected the fairness of the trial. Accordingly, our prior opinion is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Johnson, C. J., and Phipps, J., concur.